Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

Dated as of July 24, 2006

by and among

FORCE PROTECTION, INC.

and

THE PURCHASERS LISTED ON EXHIBIT A

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

Section 1

 

Closing

 

3

 

Section 2

 

Purchaser’s Representations and Warranties

 

3

 

Section 3

 

Company Representations and Warranties

 

6

 

Section 4

 

Regulation D Offering

 

10

 

Section 5

 

Covenants of the Company

 

10

 

Section 6

 

Covenants of the Company and Purchaser Regarding Indemnification

 

12

 

Section 7

 

Registration Rights

 

13

 

Section 8

 

Miscellaneous

 

17

 

 

2


--------------------------------------------------------------------------------




 

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of July 24,
2006, by and among Force Protection, Inc., a Nevada corporation (the “Company”),
and the purchasers identified on the signature page hereto (each a “Purchaser”
and if more than one, collectively “Purchasers”).

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2) and/or Regulation D (“Regulation D”) as
promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”); and

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Purchasers, as
provided herein, and the Purchasers, in the aggregate, shall purchase up to
Forty-Two Million Dollars ($42,000,000) (the “Purchase Price”) of the Company’s
$0.001 par value common stock (“Common Stock” or the “Securities”).  The price
per share of common stock will equal $5.00.

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Purchasers hereby agree as
follows:

1.             Closing.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the Closing Date, each Purchaser shall purchase
and the Company shall sell to each Purchaser Common Stock in the principal
amount designated on the signature page hereto.  The aggregate principal amount
of Common Stock to be purchased by the Purchasers on the Closing Date shall, in
the aggregate, be equal to the Purchase Price.  The Closing Date shall be the
date that Purchaser funds representing the net amount due to the Company from
the Purchase Price are transmitted by wire transfer or otherwise to or for the
benefit of the Company.  The consummation of the transactions contemplated
herein shall take place at the offices of Trombly Business Law, 1320 Centre
Street, Suite 202, Newton, Massachusetts 02459, upon the satisfaction of all
conditions to Closing set forth in this Agreement (“Closing Date”).

2.             Purchaser’s Representations and Warranties.  Each Purchaser
hereby represents and warrants to and agrees with the Company only as to such
Purchaser that:

(a)           Organization and Standing of the Purchaser.  If the Purchaser is
an entity, such Purchaser is a corporation, partnership or other entity duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization and has the requisite
corporate power to own its assets and to carry on its business.

(b)           Authorization and Power.  Each Purchaser has the requisite power
and authority to enter into and perform this Agreement and to purchase the
Securities being sold to it hereunder.  The execution, delivery and performance
of this Agreement by such Purchaser and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders,
partners, members, as the case may be, is required.  This Agreement has been
duly authorized, executed and delivered by such Purchaser and constitutes, or
shall constitute when executed and delivered, a valid and binding obligation of
the Purchaser enforceable against the Purchaser in accordance with the terms
thereof.

3


--------------------------------------------------------------------------------




(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby or relating hereto do not and will not (i) result in a
violation of such Purchaser’s charter documents or bylaws or other
organizational documents or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of any agreement, indenture or instrument or obligation to which
such Purchaser is a party or by which its properties or assets are bound, or
result in a violation of any law, rule, or regulation, or any order, judgment or
decree of any court or governmental agency applicable to such Purchaser or its
properties (except for such conflicts, defaults and violations as would not,
individually or in the aggregate, have a material adverse effect on such
Purchaser).  Such Purchaser is not required to obtain any consent, authorization
or order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement or to purchase Common Stock in accordance with the terms
hereof, provided that for purposes of the representation made in this sentence,
such Purchaser is assuming and relying upon the accuracy of the relevant
representations and agreements of the Company herein.

(d)           Information on Company.   The Purchaser has been furnished with or
has had access at the EDGAR Website of the Commission to the Company’s Form 10-K
for the year ended December 31, 2005 and all periodic reports filed with the
Commission thereafter, but not later than five business days before the Closing
Date (hereinafter referred to as the “Reports”).  In addition, the Purchaser has
had an opportunity to talk with Management of the Company and has received in
writing from the Company such other information concerning its operations,
financial condition and other matters as the Purchaser has requested in writing
to the extent required by Regulation D (such other information is collectively,
the “Other Written Information”), and considered all factors the Purchaser deems
material in deciding on the advisability of investing in the Securities.

(e)           Information on Purchaser.  The Purchaser is an “accredited
investor”, as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Purchaser to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase of the
Securities, which represents a speculative investment.  The Purchaser has the
authority and is duly and legally qualified to purchase and own the Securities. 
The Purchaser is able to bear the risk of such investment for an indefinite
period and to afford a complete loss thereof.  The information set forth on the
signature page hereto regarding the Purchaser is accurate.

(f)            Purchase of Common Stock.  On the Closing Date, the Purchaser
will purchase Common Stock as principal for its own account for investment only
and not with a view toward, or for resale in connection with, the public sale or
any distribution thereof, but Purchaser does not agree to hold the Securities
for any minimum amount of time.

(g)           Compliance with Securities Act.  The Purchaser understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of Purchaser contained herein),
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration.  Notwithstanding anything to the
contrary contained in this Agreement, such Purchaser may transfer (without
restriction and without the need for an opinion of counsel) the Securities to
its Affiliates (as defined below) provided that each such

4


--------------------------------------------------------------------------------




 

Affiliate is an “accredited investor” under Regulation D and such Affiliate
agrees to be bound by the terms and conditions of this Agreement. For the
purposes of this Agreement, an “Affiliate” of any person or entity means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with such person or entity.  Affiliate
when employed in connection with the Company includes Subsidiary of the
Company.  For purposes of this definition, “control” means the power to direct
the management and policies of such person or firm, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

(h)           Common Stock Legend.  The Common Stock shall bear the following or
similar legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO FORCE PROTECTION, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.”

 (i)           Communication of Offer.  The offer to sell the Securities was
directly communicated to the Purchaser by the Company.  At no time was the
Purchaser presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.

(j)            Authority; Enforceability.  This Agreement and other agreements
delivered together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Purchaser and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Purchaser has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Purchaser relating hereto.

(k)           No Governmental Review.  Each Purchaser understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(l)            Correctness of Representations.  Each Purchaser represents as to
such Purchaser that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Purchaser otherwise notifies the
Company prior to the Closing Date, shall be true and correct as of the Closing
Date.

(m)          Survival.  The foregoing representations and warranties shall
survive the Closing Date until three years after the Closing Date.

(n)           Prohibited Transactions. During the thirty (30) days preceding the
date hereof, no Purchaser nor any affiliate of such Purchaser, foreign or
domestic, has, directly or indirectly,

5


--------------------------------------------------------------------------------




 

effected or agreed to effect any Short Sale (as defined below), whether or not
against the box, established any “put equivalent position” (as defined in Rule
16a-1(h) under the 1934 Act) with respect to the Common Stock, borrowed or
pre-borrowed any shares of Common Stock, or granted any other right (including,
without limitation, any put or call option) with respect to the Common Stock or
with respect to any security that includes, relates to or derived any
significant part of its value from the Common Stock or otherwise sought to hedge
its position in the Securities (each, a “Prohibited Transaction”).  Prior to the
earliest to occur of (i) the termination of this Agreement or (ii) the date the
SEC declares the Registration Statement effective, each Purchaser shall not, and
shall cause its affiliates not to, engage, directly or indirectly, in (a) a
Prohibited Transaction nor (b) any sale, assignment, pledge, hypothecation, put,
call, or other transfer of any of the shares of Common Stock or other securities
of the Company acquired hereunder unless such transaction complies with the
applicable securities laws.  For purposes hereof, “Short Sale” shall mean all
“short sales” as defined in Rule 200 of Regulation SHO under the Exchange Act.

3.             Company Representations and Warranties.  The Company represents
and warrants to and agrees with each Purchaser that except as set forth in the
Reports or the Other Written Information and as otherwise qualified in the
Transaction Documents:

(a)           Due Incorporation.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business is disclosed in the Reports.  The Company is duly
qualified as a foreign corporation to do business and is in good standing in
each jurisdiction where the nature of the business conducted or property owned
by it makes such qualification necessary, other than those jurisdictions in
which the failure to so qualify would not have a Material Adverse Effect.  For
purpose of this Agreement, a “Material Adverse Effect” shall mean a material
adverse effect on the financial condition, results of operations, properties or
business of the Company taken individually, or in the aggregate, as a whole. 
For purposes of this Agreement, “Subsidiary” means, with respect to any entity
at any date, any corporation, limited or general partnership, limited liability
company, trust, estate, association, joint venture or other business entity) of
which more than 50% of (i) the outstanding capital stock having (in the absence
of contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity.

(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock of the Company and each of the  Subsidiaries have been duly authorized and
validly issued and are fully paid and nonassessable.

(c)           Authority; Enforceability.  This Agreement and any other
agreements delivered together with this Agreement or in connection herewith
(collectively “Transaction Documents”) have been duly authorized, executed and
delivered by the Company and are valid and binding agreements enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity.  The Company has full corporate power and authority necessary to
enter into and deliver the Transaction Documents and to perform its obligations
thereunder.

(d)           Additional Issuances.   There are no outstanding agreements or
preemptive or similar rights affecting the Company’s common stock or equity and
no outstanding rights,

6


--------------------------------------------------------------------------------




 

warrants or options to acquire, or instruments convertible into or exchangeable
for, or agreements or understandings with respect to the sale or issuance of any
shares of common stock or equity of the Company or other equity interest in any
of the Subsidiaries of the Company except as described on Schedule 5(d).  The
Common stock of the Company on a fully diluted basis outstanding as of the last
trading day preceding the Closing Date is set forth on Schedule 5(d).

(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, the OTC Bulletin Board (the “Bulletin Board”) nor the Company’s
shareholders is required for the execution by the Company of the Transaction
Documents and compliance and performance by the Company of its obligations under
the Transaction Documents, including, without limitation, the issuance and sale
of the Securities.  The Transaction Documents and the Company’s performance of
its obligations thereunder have been approved unanimously by the Company’s
directors.

(f)            No Violation or Conflict.  Assuming the representations and
warranties of the Purchasers in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will violate, conflict with, result in a
breach of, or constitute a default (or an event which with the giving of notice
or the lapse of time or both would be reasonably likely to constitute a default)
under (A) the articles or certificate of incorporation, charter or bylaws of the
Company, (B) to the Company’s knowledge, any decree, judgment, order, law,
treaty, rule, regulation or determination applicable to the Company of any
court, governmental agency or body, or arbitrator having jurisdiction over the
Company or any of its subsidiaries or over the properties or assets of the
Company, (C) the terms of any bond, debenture, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, indenture,
lease, mortgage, deed of trust or other instrument to which the Company or
subsidiaries is a party, by which the Company or subsidiaries is bound, or to
which any of the properties of the Company or any of its Affiliates or
subsidiaries is subject, or (D) the terms of any “lock-up” or similar provision
of any underwriting or similar agreement to which the Company, or any of its
Affiliates or subsidiaries is a party except the violation, conflict, breach, or
default of which would not have a Material Adverse Effect on the Company.

(g)           The Securities.  The Securities upon issuance:

(i)            are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
1933 Act and any applicable state securities laws;

(ii)           when issued as described in this Agreement, will be duly and
validly issued, fully paid and nonassessable and, if registered pursuant to the
1933 Act and resold pursuant to an effective registration statement, will be
free trading and unrestricted;

(iii)          will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company;

(iv)          will not subject the Purchasers thereof to personal liability by
reason of being such holders provided Purchaser’s representations herein are
true and accurate and Purchasers take no actions or fail to take any actions
required for their purchase of the Securities to be in compliance with all
applicable laws and regulations; and

(v)           will have been issued in reliance upon an exemption from the
registration requirements of and will not result in a violation of Section 5
under the 1933 Act.

7


--------------------------------------------------------------------------------


 

(h)           Litigation.  Other than as described in the Reports, there is no
pending or, to the best knowledge of the Company, threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates that
would affect the execution by the Company or the performance by the Company of
its obligations under the Transaction Documents.  Except as disclosed in the
Reports, there is no pending or, to the best knowledge of the Company, basis for
or threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates which litigation if adversely determined would have a
Material Adverse Effect.

(i)            Reporting Company.  The Company is a publicly-held company
subject to reporting obligations pursuant to Section 13 of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and has a class of common
shares registered pursuant to Section 12(g) of the 1934 Act.  Pursuant to the
provisions of the 1934 Act, the Company has timely filed all reports and other
materials required to be filed thereunder with the Commission during the
preceding twenty-four months.

(j)            No Market Manipulation.  The Company has not taken, and will not
take, directly or indirectly, any action designed to, or that might reasonably
be expected to, cause or result in stabilization or manipulation of the price of
the Common Stock of the Company to facilitate the sale or resale of the
Securities or affect the price at which the Securities may be issued or resold.

(k)           Information Concerning Company.  The Reports contain all material
information relating to the Company and its operations and financial condition
as of their respective dates and all the information required to be disclosed
therein.   Since the last day of the fiscal year of the most recent audited
financial statements included in the Reports (“Latest Financial Date”), and
except as modified in the Other Written Information or in the Schedules hereto,
there has been no Material Adverse Event relating to the Company’s business,
financial condition or affairs not disclosed in the Reports. The Reports do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances when made.

(l)            Stop Transfer.  The Securities, when issued, will be restricted
securities.  The Company will not issue any stop transfer order or other order
impeding the sale, resale or delivery of any of the Securities, except as may be
required by any applicable federal or state securities laws and unless
contemporaneous notice of such instruction is given to the Purchaser.

(m)          Defaults.   The Company is not in violation of its articles of
incorporation or bylaws.  The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect on the Company, (ii) not in
default with respect to any order of any court, arbitrator or governmental body
or subject to or party to any order of any court or governmental authority
arising out of any action, suit or proceeding under any statute or other law
respecting antitrust, monopoly, restraint of trade, unfair competition or
similar matters, or (iii) to its knowledge not in violation of any statute, rule
or regulation of any governmental authority which violation would have a
Material Adverse Effect on the Company.

(n)           No Integrated Offering.  Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offer of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the 1933 Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
the Bulletin Board.  Nor will the Company or any of its Affiliates or

8


--------------------------------------------------------------------------------




 

subsidiaries take any action or steps that would cause the offer or issuance of
the Securities to be integrated with other offerings.  The Company will not
conduct any offering other than the transactions contemplated hereby that will
be integrated with the offer or issuance of the Securities.

(o)           No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.

(p)           Listing.  The Company’s common stock is quoted on the Bulletin
Board under the symbol FRPT.  The Company has not received any oral or written
notice that its common stock is not eligible nor will become ineligible for
quotation on the Bulletin Board nor that its common stock does not meet all
requirements for the continuation of such quotation.  The Company satisfies all
the requirements for the continued quotation of its common stock on the Bulletin
Board.

(q)           No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, which are not
disclosed in the Reports and Other Written Information, other than those
incurred in the ordinary course of the Company’s businesses since December 31,
2005 and which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect other than as set forth in Schedule 5(q).

(r)            No Undisclosed Events or Circumstances.  Since December 31, 2005,
no event or circumstance has occurred or exists with respect to the Company or
its businesses, properties, operations or financial condition, that, under
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in the Reports.

(s)           Capitalization.   The authorized and outstanding capital stock of
the Company and Subsidiaries as of the date of this Agreement and the Closing
Date (not including the Securities) are set forth on Schedule 5(d).  Except as
set forth on Schedule 5(d), there are no options, warrants, or rights to
subscribe to, securities, rights or obligations convertible into or exchangeable
for or giving any right to subscribe for any shares of capital stock of the
Company or any of its Subsidiaries.  All of the outstanding shares of Common
Stock of the Company have been duly and validly authorized and issued and are
fully paid and nonassessable.

(t)            Additional Financing. Concurrent with this transaction, the
Company is separately negotiating the financing described on Schedule 5(t).

(u)           Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has unanimously concluded,
in its good faith business judgment that the issuance of the Securities is in
the best interests of the Company.

(v)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company, including but not limited to disputes or
conflicts over payment owed to such accountants and lawyers.

(w)          DTC Status/Transfer Agent.  The Company’s transfer agent is
eligible to participate in and the Common Stock is eligible for transfer
pursuant to the Depository Trust Company

9


--------------------------------------------------------------------------------




 

Automated Securities Transfer Programs.  The name, address, telephone number,
fax number, contact person and email address of the Company transfer agent are
set forth on Schedule 5(w) hereto.

(x)            Investment Company.   Neither the Company nor any Affiliate is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(y)           Subsidiary Representations.   The Company makes each of the
representations contained in Sections 5(a), (b), (d), (e), (f), (h), (k), (m),
(q), (r), (s), (u) and (w) of this Agreement, as same relate to each Subsidiary
of the Company, with the same qualifications to each such representation.

(z)            Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Purchasers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date.

(aa)         Disclosure of Transaction.  The Company shall issue a press release
describing the material terms of the transaction contemplated hereby (the “Press
Release”) as soon as practicable after the Closing Date but in no event not
later than 9:00 A.M. Eastern Time on the first Trading Day following the Closing
Date.  The Company shall also file with the Commission a Current Report on Form
8-K (the “Form 8-K”) describing the material terms of the transactions
contemplated hereby (and attaching as exhibits thereto this Agreement and the
Press Release) as soon as practicable following the Closing Date but in no event
more than two (2) Trading Days following the Closing Date, which Press Release
and Form 8-K shall be subject to prior review and comment by the Purchasers. 
“Trading Day” means any day during which the Nasdaq Capital Market shall be open
for trading.

4.             Regulation D Offering.  The offer and issuance of the Securities
to the Purchasers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) of the 1933 Act and/or Rule
506 of Regulation D promulgated thereunder.  On the Closing Date, the Company
will provide an opinion reasonably acceptable to Purchaser from the Company’s
legal counsel opining on the availability of an exemption from registration
under the 1933 Act as it relates to the offer and issuance of the Securities and
other matters reasonably requested by Purchasers.

5.             Covenants of the Company.  The Company covenants and agrees with
the Purchasers as follows:

(a)           Stop Orders.  The Company will advise the Purchasers, as soon as
practicable but, in any event, within one business day after the Company
receives notice of issuance by the Commission, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any securities of the Company, or of the
suspension of the qualification of the Common Stock of the Company for offering
or sale in any jurisdiction, or the initiation of any proceeding for any such
purpose.

(b)           Listing.   The Company shall promptly secure the listing of the
Common Stock upon each national securities exchange, or automated quotation
system upon which they are or become eligible for listing (subject to official
notice of issuance) and shall maintain such listing for one year after Closing. 
The Company will maintain the listing of its Common Stock on the American Stock
Exchange, Nasdaq SmallCap Market, Nasdaq National Market System, Bulletin Board,
or New York Stock Exchange (whichever of the foregoing is at the time the
principal trading exchange or market for the Common Stock (the “Principal
Market”)), and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of the Principal Market, as
applicable.

10


--------------------------------------------------------------------------------




 

The Company will provide the Purchasers copies of all notices it receives
notifying the Company of the threatened and actual delisting of the Common Stock
from any Principal Market.  As of the date of this Agreement and the Closing
Date, the Bulletin Board is and will be the Principal Market.

(c)           Market Regulations.  The Company shall notify the Commission, the
Principal Market and applicable state authorities, in accordance with their
requirements, of the transactions contemplated by this Agreement, and shall take
all other necessary action and proceedings as may be required and permitted by
applicable law, rule and regulation, for the legal and valid issuance of the
Securities to the Purchasers and promptly provide copies thereof to Purchaser.

(d)           Reporting Requirements.  From the date of this Agreement until one
year after the Closing Date, the Company will (v) cause its Common Stock to
continue to be registered under Section 12(b) or 12(g) of the 1934 Act, (x)
comply in all respects with its reporting and filing obligations under the 1934
Act, (y) comply with all reporting requirements that are applicable to an issuer
with a class of shares registered pursuant to Section 12(b) or 12(g) of the 1934
Act, as applicable, and (z) comply with all requirements related to any
registration statement filed pursuant to this Agreement.  The Company will use
its best efforts not to take any action or file any document (whether or not
permitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said acts until two (2) years after the Closing Date.  Until
one year after Closing, the Company will use its best efforts to continue the
listing or quotation of the Common Stock on the Principal Market or other market
and will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market.  The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D.

(e)           Use of Proceeds.  The Purchase Price may not and will not be used
for accrued and unpaid officer and director salaries, payment of financing
related debt, redemption of outstanding notes or equity instruments of the
Company, litigation related expenses or settlements, nor non-trade obligations
outstanding on a Closing Date.

(f)            Reserved.

(g)           Taxes.  From the date of this Agreement and until one year after
the Closing Date, the Company will promptly pay and discharge, or cause to be
paid and discharged, when due and payable, all lawful taxes, assessments and
governmental charges or levies imposed upon the income, profits, property or
business of the Company; provided, however, that any such tax, assessment,
charge or levy need not be paid if the validity thereof shall currently be
contested in good faith by appropriate proceedings and if the Company shall have
set aside on its books adequate reserves with respect thereto, and provided,
further, that the Company will pay all such taxes, assessments, charges or
levies forthwith upon the commencement of proceedings to foreclose any lien
which may have attached as security therefore.

(h)           Insurance.  From the date of this Agreement and until one year
after the Closing Date, the Company will keep its assets which are of an
insurable character insured by financially sound and reputable insurers against
loss or damage by fire, explosion and other risks customarily insured against by
companies in the Company’s line of business, in amounts sufficient to prevent
the Company from becoming a co-insurer and not in any event less than one
hundred percent (100%) of the insurable value of the property insured; and the
Company will maintain, with financially sound and reputable insurers, insurance
against other hazards and risks and liability to persons and property to the
extent and in the manner customary for companies in similar businesses similarly
situated and to the extent available on commercially reasonable terms.

11


--------------------------------------------------------------------------------




 

(i)            Books and Records.  From the date of this Agreement and until one
year after the Closing Date, the Company will keep true records and books of
account in which full, true and correct entries will be made of all dealings or
transactions in relation to its business and affairs in accordance with
generally accepted accounting principles applied on a consistent basis.

(j)            Governmental Authorities.   From the date of this Agreement and
until one year after the Closing Date, the Company shall duly observe and
conform in all material respects to all valid requirements of governmental
authorities relating to the conduct of its business or to its properties or
assets.

(k)           Intellectual Property.  From the date of this Agreement and until
one year after the Closing Date, or (ii) until all the Common Stock have been
resold or transferred by all the Purchasers pursuant to the Registration
Statement or pursuant to Rule 144, without regard to volume limitations, the
Company shall maintain in full force and effect its corporate existence, rights
and franchises and all licenses and other rights to use intellectual property
owned or possessed by it and reasonably deemed to be necessary to the conduct of
its business.

(l)            Properties.  For one year after the Closing Date, the Company
will keep its properties in good repair, working order and condition, reasonable
wear and tear excepted, and from time to time make all necessary and proper
repairs, renewals, replacements, additions and improvements thereto; and the
Company will at all times comply with each provision of all leases to which it
is a party or under which it occupies property if the breach of such provision
could reasonably be expected to have a Material Adverse Effect.

(m)          Confidentiality/Public Announcement.  For one year after the
Closing Date, the Company agrees that except in connection with a Form 8-K or
the Registration Statement, it will not disclose publicly or privately the
identity of the Purchasers unless expressly agreed to in writing by a Purchaser
or only to the extent required by law.

6.             Covenants of the Company and Purchaser Regarding Indemnification.

(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Purchasers, the Purchasers’ officers, directors, agents, Affiliates,
counsel, control persons, and principal shareholders, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the Purchaser or any such person
which results, arises out of or is based upon (i) any material misrepresentation
by Company or breach of any warranty by Company in this Agreement, or other
agreement delivered pursuant hereto; or (ii) after any applicable notice and/or
cure periods, any breach or default in performance by the Company of any
covenant or undertaking to be performed by the Company hereunder, or any other
agreement entered into by the Company and Purchaser relating hereto.

(b)           Each Purchaser agrees to indemnify, hold harmless, reimburse and
defend the Company and each of the Company’s officers, directors, agents,
Affiliates, counsel, control persons against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Company or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
such Purchaser in this Agreement or in any Exhibits or Schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
such Purchaser of any covenant or undertaking to be performed by such Purchaser
hereunder, or any other agreement entered into by the Company and Purchasers,
relating hereto.

12


--------------------------------------------------------------------------------




 

(c)           In no event shall the liability of any Purchaser or permitted
successor hereunder or under any other agreement delivered in connection
herewith be greater in amount than the dollar amount of the net proceeds
actually received by such Purchaser upon the sale of Registrable Securities (as
defined herein).

(d)           The procedures set forth in Section 7.6 shall apply to the
indemnification set forth in Sections 6 (a) and 6 (b) above.

71.           Registration Rights.  The Company shall file with the Commission a
Form S-3 registration statement (the “Registration Statement”) (or such other
form that it is eligible to use) in order to register the Registrable Securities
for resale and distribution under the 1933 Act within thirty (30) calendar days
after the Closing Date (the “Filing Date”), and cause to be declared effective
not later than one hundred and twenty (120) calendar days after the Closing Date
(the “Effective Date”).  The Company will register all of the Common Stock
issued pursuant to this Agreement. (the “Registerable Securities”).

7.2.          Registration Procedures.  The Company will, as expeditiously as
possible:

(a)           subject to the timelines provided in this Agreement, prepare and
file with the Commission a registration statement required by Section 7, with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective for the period of the distribution
contemplated thereby (determined as herein provided), promptly provide to the
holders of the Registrable Securities copies of all filings and Commission
letters of comment and notify Purchasers (by telecopier and by e-mail addresses
provided by Purchasers) on or before the first business day thereafter that the
Company receives notice that (i) the Commission has no comments or no further
comments on the Registration Statement, and (ii) the registration statement has
been declared effective;

(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of two (2)
years, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;

(c)           make available to the Sellers, at the Company’s expense, such
number of copies of the registration statement and the prospectus included
therein (including each preliminary prospectus) as such persons reasonably may
request in order to facilitate the public sale or their disposition of the
securities covered by such registration statement or make them electronically
available;

(d)           use its commercially reasonable best efforts to register or
qualify the Registrable Securities covered by such registration statement under
the securities or “blue sky” laws of New York and such jurisdictions as the
Sellers shall request in writing, provided, however, that the Company shall not
for any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;

(e)           if applicable, list the Registrable Securities covered by such
registration statement with any securities exchange on which the Common Stock of
the Company is then listed;

(f)            notify the Purchasers as soon as possible but, in any event,
within one business day of the Company’s becoming aware that a prospectus
relating thereto is required to be

13


--------------------------------------------------------------------------------




 

delivered under the 1933 Act, of the happening of any event of which the Company
has knowledge as a result of which the prospectus contained in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing or which becomes subject to a Commission, state or other governmental
order suspending the effectiveness of the registration statement covering any of
the Registrable Securities;

(g)           provided same would not be in violation of the provision of
Regulation FD under the 1934 Act, make available for inspection by the Sellers, 
and any attorney, accountant or other agent retained by the Seller or
underwriter, all publicly available, non-confidential financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors and employees to supply all publicly
available, non-confidential information reasonably requested by the seller,
attorney, accountant or agent in connection with such registration statement;
and

(h)  make available to the Sellers copies of the Registration Statement and
amendments thereto two (2) business days prior to the filing thereof with the
Commission.

7.3.          Provision of Documents.  In connection with each registration
described in this Section 7, each Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.  At the request of
the Company, Sellers will provide the Company with a completed Selling
Shareholder Questionnaire within five business days following Closing.  Sellers
will respond in writing to any requests from the SEC for information, whether
asked for in a comment letter or orally via the Company or Company counsel
within two business days after the Company or its representatives have notified
the Sellers of the request.

7.4.          Non-Registration Events.  The Company and the Purchasers agree
that the Sellers will suffer damages if the Registration Statement is not filed
by the Filing Date and not declared effective by the Commission by the Effective
Date, and the registration statement required under Section 7 is not filed
within 60 days after written request and declared effective by the Commission
within 120 days after such request, and maintained in the manner and within the
time periods contemplated by Section 7 hereof, and it would not be feasible to
ascertain the extent of such damages with precision.  Accordingly, if (A) the
Registration Statement is not filed on or before the Filing Date, (B) is not
declared effective on or before the Effective Date, (C) due to the action or
inaction of the Company the Registration Statement is not declared effective
within three (3) business days after receipt by the Company or its attorneys of
a written or oral communication from the Commission that the Registration
Statement will not be reviewed or that the Commission has no further comments,
or (D) the registration statement described in Section 7 is filed and declared
effective but shall thereafter cease to be effective without being succeeded
within fifteen (15) business days by an effective replacement or amended
registration statement or for a period of time which shall exceed thirty (30)
days in the aggregate per year (defined as every rolling period of 365
consecutive days commencing on the Actual Effective Date (each such event
referred to in clauses A through D of this Section 7.4 is referred to herein as
a “Non-Registration Event”), then the Company shall deliver to the holder of
Registrable Securities, as Liquidated Damages, an amount equal to one and one
third percent (1 1/3%) (to four decimal places or 0.0133) for each thirty (30)
days (or such lesser pro-rata amount for any period of less than thirty (30)
days) of the Purchase Price of the outstanding Common Stock which are subject to
such Non-Registration Event on the first day of each thirty (30) day or shorter
period for which Liquidated Damages are calculable.  The Company must pay the
Liquidated Damages in cash.  The Liquidated Damages must be paid within ten (10)
days after the end of each thirty (30) day period or shorter part thereof for
which Liquidated Damages are payable.  In the event a Registration Statement is
filed by the Filing Date but is withdrawn prior to being declared effective by
the Commission, then such Registration Statement will be deemed to have not been
filed and Liquidated

14


--------------------------------------------------------------------------------




 

Damages will be calculated accordingly.  All oral or written comments received
from the Commission relating to the Registration Statement must be
satisfactorily responded to as soon as possible, but in any event, within
fifteen (15) business days after receipt of comments from the Commission. 
Notwithstanding the foregoing, the Company shall not be liable to the Purchaser
under this Section 7.4 for any events or delays occurring as a consequence of
the acts or omissions of the Purchasers contrary to the obligations undertaken
by Purchasers in this Agreement.  Liquidated Damages will not accrue nor be
payable pursuant to this Section 7.4 nor will a Non-Registration Event be deemed
to have occurred for times during which Registrable Securities are transferable
by the holder of Registrable Securities pursuant to Rule 144(k) under the 1933
Act.

7.5.          Expenses.  All expenses incurred by the Company in complying with
Section 7, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the National Association of Securities
Dealers, Inc., transfer taxes, and fees of transfer agents and registrars, are
called “Registration Expenses.” All underwriting discounts and selling
commissions applicable to the sale of Registrable Securities are called “Selling
Expenses.”  The Company will pay all Registration Expenses in connection with
the registration statement under Section 7.  Selling Expenses in connection with
each registration statement under Section 7 shall be borne by the Seller and may
be apportioned among the Sellers in proportion to the number of shares sold by
the Seller relative to the number of shares sold under such registration
statement or as all Sellers thereunder may agree.

7.6.          Indemnification and Contribution.

(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 7, the Company will, to the extent permitted by
law, indemnify and hold harmless the Seller, each officer of the Seller, each
director of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities, joint or several, to which the Seller, or such
underwriter or controlling person may become subject under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 7, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will subject to the provisions of
Section 7.6(c) reimburse the Seller, each such underwriter and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable to
the Seller to the extent that any such damages arise out of or are based upon an
untrue statement or omission made in any preliminary prospectus if (i) the
Seller failed to send or deliver a copy of the final prospectus delivered by the
Company to the Seller with or prior to the delivery of written confirmation of
the sale by the Seller to the person asserting the claim from which such damages
arise, (ii) the final prospectus would have corrected such untrue statement or
alleged untrue statement or such omission or alleged omission, or (iii) to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by any such Seller, or
any such controlling person in writing specifically for use in such registration
statement or prospectus.

15


--------------------------------------------------------------------------------


 

(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 7, each Seller severally but
not jointly will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 7, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action, provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus.

(c)           Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this Section 7.6(c) and shall only
relieve it from any liability which it may have to such indemnified party under
this Section 7.6(c), except and only if and to the extent the indemnifying party
is prejudiced by such omission. In case any such action shall be brought against
any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this Section 7.6(c) for any reasonable legal
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation and of liaison with
counsel so selected, provided, however, that, if the defendants in any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be reasonable
defenses available to it which are different from or additional to those
available to the indemnifying party or if the interests of the indemnified party
reasonably may be deemed to conflict with the interests of the indemnifying
party, the indemnified parties, as a group, shall have the right to select one
separate counsel and to assume such legal defenses and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 7.6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 7.6 provides for indemnification in such case, or (ii)

16


--------------------------------------------------------------------------------




 

contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 7.6; then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.

8.             Miscellaneous.

(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Company, to: Force Protection, Inc.,
9801 Highway 78, #3, Ladson, SC 29456, telecopier: (843) 553-3832, with a copy
by telecopier only to: Amy Trombly, Esq., Trombly Business Law, 1320 Centre
Street, Suite 202, Newton Center, MA 02459, Fax: (617) 243-0066, and (ii) if to
the Purchasers, to: the one or more addresses and telecopier numbers indicated
on the signature pages hereto.

(b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Purchasers
have relied on any representations not contained or referred to in this
Agreement and the documents delivered herewith.   No right or obligation of the
Company shall be assigned without prior notice to and the written consent of the
Purchasers.

(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.

(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of South Carolina without
regard to principles of conflicts of laws.  Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York.  The parties and the individuals executing
this Agreement

17


--------------------------------------------------------------------------------




 

and other agreements referred to herein or delivered in connection herewith on
behalf of the Company agree to submit to the jurisdiction of such courts and
waive trial by jury.  The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs.  In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law.  Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.

(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
Purchaser acknowledge and agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity.  Subject to Section 8(d)
hereof, each of the Company, Purchaser and any signator hereto in his personal
capacity hereby waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction in
New York of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

(f)            Independent Nature of Purchasers.   The Company acknowledges that
the obligations of each Purchaser under the Transaction Documents are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under the Transaction Documents.  The Company acknowledges that
the decision of each Purchaser to purchase Securities has been made by such
Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company which may have been made or
given by any other Purchaser or by any agent or employee of any other Purchaser,
and no Purchaser or any of its agents or employees shall have any liability to
any Purchaser (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Purchaser pursuant hereto or thereto (including, but not limited to, the (i)
inclusion of a Purchaser in the Registration Statement and (ii) review by, and
consent to, such Registration Statement by a Purchaser) shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents.  The Company
acknowledges that each Purchaser shall be entitled to independently protect and
enforce its rights, including without limitation, the rights arising out
of the Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.  The Company acknowledges that it has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because Company was required or requested to do so by the Purchasers. 
The Company acknowledges that such procedure with respect to the Transaction
Documents in no way creates a presumption that the Purchasers are in any way
acting in concert or as a group with respect to the Transaction Documents or the
transactions contemplated thereby.

(h)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the parties to the Transaction Documents.

18


--------------------------------------------------------------------------------


SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

FORCE PROTECTION, INC.

a Nevada corporation

 

 

 

 

By:

 

 

 

Name: Gordon McGilton
Title: Chief Executive Officer

 

 

 

Dated: July    , 2006

 

PURCHASER

 

PURCHASE PRICE

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 


--------------------------------------------------------------------------------